Citation Nr: 0029647	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
cervical spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had verified active service from July 1989 to 
October 1996, and she reportedly had over a year of earlier 
active service which has not been verified.  This appeal 
comes to the Board of Veterans' Appeals (Board) from a July 
1998 RO rating decision that granted service connection for 
cervical spine strain and assigned a 10 percent evaluation.  
The veteran appeals for a higher rating.


FINDING OF FACT

The veteran's cervical spine disorder is manifested by no 
more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had verified active duty in the Army from July 
1989 to October 1996, and she reportedly had over a year of 
earlier active service which has not been verified.

Service medical records as well as private medical records 
(such as those from David H. Gundy, M.D.), from the time of 
the veteran's active duty, indicate she received conservative 
treatment for cervical spine symptoms following September 
1995 and October 1995 motor vehicle accidents in which she 
reportedly sustained  whiplash type injuries.  Cervical spine 
X-rays, including one in October 1995, were normal.  A May 
1996 magnetic resonance imaging (MRI) study showed an 
abnormality at C4-5 including a possible small disc 
herniation and a posterior osteophyte-disc complex that 
abutted the spinal cord and narrowed the subarachnoid space; 
however, the neural foramina were patent, without evidence of 
encroachment, and there was no evidence of spinal stenosis.  
A June 1996 service separation examination noted no pertinent 
objective abnormalities, although a history of the cervical 
spine problem and the results of the MRI study were reported.  
A July 1996 medical record notes the veteran denied cervical 
radiculopathy, and strength and sensation in the upper 
extremities were intact.  Additional private medical records 
show complaints of neck pain, and in August 1996 Dr. Gundy 
noted a bone scan was negative.  An August 1996 service 
Medical Evaluation Board, the focus of which was an unrelated 
disorder, noted the history of the cervical spine problem and 
commented that a consultation had resulted in an assessment 
of chronic cervical and myofascial pain without 
radiculopathy.  The veteran was released from active duty in 
October 1996.

The veteran filed her claim for service connection for a 
cervical spine disorder in October 1996.

At a November 1996 rectal/anal examination, the veteran 
stated that studies showed she had a C4-C5 herniated disc.  
This was then listed as a diagnosis, although the cervical 
spine was not examined.

The veteran was afforded a VA orthopedic examination in 
November 1996.  She reported neck pain since the 1995 motor 
vehicle accidents.  She described physical therapy during the 
preceding year and told the examiner that studies showed a 
herniated disc at C4-5.  Range of motion of the cervical 
spine showed 60 degrees of flexion, 35 degrees of extension, 
40 degrees of lateral flexion bilaterally, and 75 degrees of 
rotation bilaterally.  She complained of moderate pain with 
all movements, and percussion on the occipital area of the 
skull aggravated the pain and traction on the mandibles 
relieved it.  There was minimal spasm of muscles at the sides 
of the neck.  X rays of the cervical spine were normal.  The 
diagnosis was chronic cervical spine strain.

At a December 1996 VA outpatient visit, the veteran 
complained of various aches and pains which she said she had 
since a whiplash injury in a motor vehicle accident in 
service.  It was noted that cervical spine X-rays were 
normal.  The impression was history of myalgia.

At a January 1997 VA general medical examination, the veteran 
had subjective complaints of neck pain and upper extremity 
symptoms.  Objective findings were normal, and there was full 
range of motion of the cervical spine.

VA outpatient records from January 1997 note that the veteran 
reported she was involved in yet another motor vehicle 
accident earlier in January 1997.  She complained of neck 
pain, occasional radiation to the right arm, and occasional 
numbness of the right hand.  There was tenderness of the 
right trapezius and tenderness over C5.  Range of motion of 
the cervical spine was within normal limits, although the 
veteran complained of minimal pain.  Range of motion of the 
upper extremities was also within normal limits.  In the 
upper extremities, strength was 5/5, sensation was intact to 
pinprick, deep tendon reflexes were 2+ and symmetric, and 
Hoffmann's was negative.  The impression was chronic neck 
pain probably due to muscle strain.

On a March 1997 VA outpatient visit, the veteran complained 
of constant neck pain, occasionally radiating to the right 
arm, and occasional numbness and tingling.  There was 
tenderness of the right trapezius and 4/5 strength on 
abduction of the right shoulder.  Range of motion of the 
cervical spine was within normal limits, but there was pain 
in the right trapezius with side bending and rotation.  In 
the upper extremities, sensation was intact and deep tendon 
reflexes were 2+ bilaterally.  The assessment was cervical 
spine disc displacement with radiation to the right arm.

The file contains a number of other VA and private medical 
records from 1997 and 1998 which note occasional complaints 
of neck pain, although these records primarily pertain to 
unrelated ailments such as a low back disorder.

In a July 1998 decision, the RO granted service connection 
and a 10 percent rating for chronic cervical spine strain, 
effective the day after the veteran's separation from active 
duty.

At a July 1998 examination by Maged Hosny, M.D., University 
of Rochester Medical Center, the veteran reported chronic, 
but intermittent, pain in the low back and the extremities, 
but denied numbness or tingling in the hands and feet.  The 
neck was supple and neurologic examination of the upper 
extremities showed 2+ deep tendon reflexes, no sensory 
deficit, and strength 5/5.  The examination addressed other 
disorders, and a cervical spine disorder was not diagnosed.

In an October 1998 decision by the Social Security 
Administration (SSA), the veteran was awarded disability 
benefits for severe degenerative joint and disc disease of 
the lumbosacral spine, fibromyalgia, and recurrent 
depression.  The decision, and associated SSA medical 
records, make no mention of a cervical spine disorder.

At a July 1999 VA orthopedic examination, the veteran 
complained of neck pain three times per week and an 
associated tightness of the trapezius muscle bilaterally.  
There was no evidence of weakness, fatigue, or lack of 
endurance.  She reported that exertion caused flare-ups of 
one or two days duration, alleviated by rest, about five 
times per month.  She alleged that she was unemployed due to 
her neck condition.  On objective examination, there were no 
postural abnormalities, no fixed deformity of the cervical 
spine, cervical lordosis was well preserved, and there was no 
paraspinal muscle atrophy.  There was pain to palpation of 
vertebral bodies from C3 to C6 with tightening of the 
trapezius bilaterally.  There was flexion to 45 degrees, 
extension to 45 degrees, lateral flexion to 45 degrees 
bilaterally, and rotation to 60 degrees bilaterally, all 
associated with tightening of the trapezius bilaterally.  
Strength was 5/5 for muscles in the shoulder girdle, arms, 
and hands.  Sensation in the upper extremities was intact, 
and deep tendon reflexes were 2+ and symmetric, but 
Hoffmann's was positive on the left.  The examination 
diagnosis was fibromyalgia syndrome, and the doctor indicated 
he was ordering an MRI.  The subsequent August 1999 MRI 
showed small disc protrusions at C4-5 and C5-6, with no 
evidence of spinal stenosis or cord compression.  The RO 
returned the VA examination to the doctor for additional 
information.  In a January 2000 statement, the VA examiner 
noted the MRI results and indicated that the diagnosis was 
changed to chronic cervical strain.  The doctor also said 
that at the examination the veteran had provided subjective 
information that she was unemployed due to the cervical spine 
condition, but there were no clinical findings to support 
such assertion. 

Analysis

The RO has properly developed the evidence as to the 
veteran's claim for a rating higher than 10 percent for a 
cervical spine disorder, and there is no further VA duty to 
assist her with this claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.

Limitation of motion of the cervical spine is rated 10 
percent when slight in degree, and 20 percent when moderate 
in degree.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Service medical records show that the veteran had whiplash 
type injuries to her cervical spine in motor vehicle 
accident.  She reports a similar injury in another motor 
vehicle accident after service.  Although diagnostic studies, 
including a 1999 MRI, show cervical disc protrusions, and 
despite the veteran's occasional subjective complaints of 
upper extremity symtpoms, the objective medical evidence as a 
whole shows no abnormal neurological findings of 
radiculopathy from the disc protrusions; the veteran has not 
been diagnosed as having intervertebral disc syndrome of the 
cervical spine; and, contrary to argument by the veteran's 
representative, there is no basis for rating the cervical 
spine disability under Diagnostic Code 5293 for 
intervertebral disc syndrome.  The veteran's representative 
has also suggested that the cervical spine condition be rated 
under Diagnostic Code 5295, but that code pertains to 
lumbosacral strain and is inappropriate for rating a cervical 
spine condition.  The primary diagnosis for the cervical 
spine condition, and the latest such diagnosis at the 1999 VA 
examination (with 2000 addendum), has been cervical spine 
strain, and such is to be rated under Diagnostic Code 5290 
for limitation of motion.

The post-service medical records show either no limitation of 
motion or slight limitation of motion of the cervical spine.  
At the 1999 VA examination, flexion of the cervical spine was 
to 45 degrees, extension was to 45 degrees, lateral flexion 
was to 45 degrees bilaterally, and rotation was to 60 degrees 
bilaterally.  This represents no more than slight limitation 
of motion, and earlier post-service range of motion findings 
were even better.  The slight limitation of motion of the 
cervical spine is properly rated 10 percent under Code 5290.  
While the veteran at times has complained of pain on use and 
during flare-ups, there is no credible evidence that pain 
results in moderate limitation of motion as would be required 
for the next higher rating of 20 percent under Code 5290.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

The Board finds that, since the effective date of service 
connection, the cervical spine disability has been no more 
than 10 percent disabling under the rating criteria.  
Fenderson v. West, 12 Vet.App. 119 (1999) (different 
percentage ratings for different periods of times ("staged 
ratings") are to be considered in initial rating cases).  The 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a cervical spine 
disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A higher rating for a cervical spine disability is denied.


		
	L.W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 9 -


